Cole, J.
In Grimmer v. Sumner, [ante, p. 179], it was held that the special remedy given by chap. 22, Laws of 1859, even *270as amended by chaps. 138 and 277, Laws of 1861, to bar the interest of the original owner in lands sold for taxes, did not apply to a tax deed made and executed by the officers of a municipal corporation. The ruling in that case is decisive of the questions presented on the demurrer here.
Both the deeds mentioned in the second and third paragraphs of the complaint were executed by the treasurer of the city of Oshkosh in April, 1863. This action, however, was not commenced until July, 1865, after chapter 523, Laws of 1865, took effect; and the question is, Can this law properly be construed as giving the remedy of the law of 1859 to tax deeds executed by the officers of municipal corporations previous to its going into operation ? In other words, is the law of 1865 retrospective in its character, or does it only give the special remedy upon such tax deeds as may be executed by the treasurer of an incorporated city or village after its passage ? There is language used in the law of 1865, which, in its broad general sense, might perhaps be held to apply to tax deeds of municipal corporations previously executed. It declares that the “ grantee named in any deed” made by “ the treasurer of any incorporated city or village on the sale of lands for the nonpayment of taxes,” “ may, at any. time within three years after the date of such conveyance, commence an action,” &c. This language must; however, be construed as applying to deeds executed after the passage of the law. For the rule is well settled, that statutes are not to be construed as having a retrospective effect unless the intention of the legislature is clearly expressed that they shall so operate. Seamans v. Carter, 15 Wis., 548. “That intention is not to be assumed from the mere fact that general language is used which might include past transactions as well as future. Statutes are frequently drawn in such a manner. Yet such general language is held to have been used in view of the established rule that statutes, are construed as relating, to future transactions, and not to past.” This is the *271language of Mr. Justice Paine in the above case; and there can be no doubt that it is fully in harmony with the authorities upon this subject.
We think the law of 1865 must be construed as having only a prospective operation.
It follows from these views, that the order of the circuit court overruling the demurrer to the second and third causes, of action stated in the complaint, must be reversed, and the cause remanded for further proceedings.
By the Court. — Ordered accordingly.